 FOSDAL ELECTRIC85tions from the application of the freeze rule to all musicians.Its interpretations, Ifind, are not arbitrary within the meaning of the applicable precedents.Upon the foregoing factual findings and conclusions,I come to the following:CONCLUSIONS OF LAW1.Shield,Belloc, and Palmer are employers engaged in commercewithin themeaning ofSection 2(6) and(7) of the Act, and Martin M. Rubensteinis an agentof Shield.2.No otherpersoninvolved herein is an employerengaged in commerce withinthe meaningof Sectioir2(6) and(7) of the Act.3.Local10 is a labor organizationwithinthemeaningof Section 2(5) of theAct.4.Neither Shield, itsagent,Rubenstein, nor Local 10 has engaged or is engagingin unfairlaborpractices as alleged inthe consolidatedcomplaint.RECOMMENDED ORDERUpon the basisof the foregoing findings of fact and conclusionsof law, I rec-ommendthat the consolidatedcomplaint be dismissed in its entirety.Fritchof A. Fosdal and Adeline M. Fosdal,d/b/a Fosdal ElectricandElectricalWorkers Union No. 494, International Brother-hood of Electrical Workers,AFL-CIO.Case No. 30-CA-96.June 18, 1965DECISION AND ORDEROn March 8, 1965, Trial Examiner John P. von Rohr issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner'sDecision.Thereafter, the Respondent filed exceptions to the Decisionand a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theDecision, the exceptions, the brief, and the entire record in this case,and hereby adopts the findings,' conclusions,2 and recommendationsof the Trial Examiner.iWe correct the following inadvertent errors in section III, C, of the Trial Examiner'sDecision,which are relevant but do not affect the conclusions herein:The employees signed union authorization cards on May 26 andnot April26 as in-dicated in the first sentence of the first paragraph and the first sentence of the lastparagraph.'1_eunion cards were signed by"Anderson and Granger" and not "Ander-son and Mock"as indicated in the fourth sentence of the fourth paragraph.2Unlike his colleagues,Member Brown believes it unnecessary and inappropriate to con-sl ler any representations the Union's solicitor may have made or what the employees mayhave been told, since the employees'signatures on the cards designating the Union as theirbargaining agent are sufficient to establish the majority status of the Union at the timeit requested recognition.153 NLRB No. 2. 86DECISIONSOF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Order recommended by the Trial Examiner and orders thatRespondent Fritchof A. Fosclal and Adeline M. Fosdal, d/b/a Fos-dal Electric, their agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon charges duly filed, the General Counsel for the National Labor RelationsBoard, for the Regional Director for Region 30 (Milwaukee, Wisconsin), issued acomplaint on September 25, 1964, against Fritchof A. Fosdal and Adeline M. Fosdal,d/b/a Fosdal Electric, herein called the Respondent or the Company, alleging thatithad engaged in certain unfair labor practices affecting commerce within the mean-ing of Section 8(a)(1) and (5) of the National Labor Relations Act, as amended,61 Stat. 136, herein called the Act.The Respondent's answer denies the commissionof any unfair labor practices as alleged in the complaint.Pursuant to notice, a hearing was held in Waukesha, Wisconsin, on November 18,1964, before Trial Examiner John P. von Rohr.All parties were represented bycounsel and were afforded an opportunity to adduce evidence, to examine and cross-examine witnesses, and to file briefs.Briefs have been received from the GeneralCounsel and the Respondent and they have been carefully considered.Upon the entire record in this case, and from my observation of the witnesses,I hereby make the following:FINDINGS OF FACT AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent, a partnership, maintains its office and place of business at Wau-kesha,Wisconsin, where it is engaged as an electrical contractor in the performanceof electrical wiring, air-conditioning, refrigeration installation and servicing, andappliance sales and service.During the calendar year preceding the hearing herein, Respondent purchased andreceived goods and materials valued in excess of $50,000 from firms and enterpriseslocated within the State of Wisconsin, which firms and enterprises had received thesaid goods and materials in interstate commerce directly from points outside theState of Wisconsin.The Respondent concedes, and I find, that it is and has been engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDElectricalWorkers Union No. 494, International Brotherhood of Electrical Work-ers,AFL-CIO, is a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Chronology of eventsThe Respondent's employees, having among themselves manifested an interest inunion representation, at their request met with a business representative of theCharging Union, George Mock, on the evening of May 25, 1964, at a union hall inWaukesha, Wisconsin.At this meeting, 7 of the 10 employees in the unit herein-after found to be appropriate signed union authorization cards.On the following day, May 26, Mock telephoned Fritchof A. Fosdal, a partner ofthe Respondent, and advised him that "a majority of the men indicated an interestin joining the union." 1The parties thereupon agreed to and did meet at Fosdal'sI Testimony of Fosdal. FOSDAL ELECTRIC87home that same afternoon.During the approximate half hour discussion which fol-lowed,Mock"outlined, read and explained" 2the current contract in effect betweenthe Union and the Milwaukee Electrical Contractors Association.3Fosdal acknowl-edges asking"detailed questions"concerning the matter under discussion.Mocktestified without contradiction that he finally asked Fosdal to sign the standard agree-ment, inasmuch as a majority of the electricians had signed authorization cards andhad requested union representation.Fosdal replied that he would not sign the con-tract at this time, that he would have to think it over.When Mock again attemptedto persuade Fosdal into signing the agreement, Fosdal refused, stating that, "I believeI have a right to have an election."Mock thereupon reiterated that a majority ofthe electricians had signed authorization cards and stated, with reference to the elec-tion, that "we could probably save a lot of time by just going right into an agree-ment."Fosdal again declined and the meeting thereupon terminated .4John Zancanero, president of the Milwaukee Building and Construction TradesCouncil, testified that in the first week of June 1964 he called Fosdal and told himthe advantages of becoming a union contractor 5When Fosdal asked what the totalgross cost would be, Zancanero said that he would get the informationand call again.Zancanero supplied this information in a call about a week later and at the sametime requested a meeting with Fosdal.Fosdal said that he would have to wait untilhis auditor returned.Thereafter Zancanero made two additional calls to Fosdal,both along the same line, with Fosdal finally stating that "he didn't have to meet,"but that an "electrical agent" should be sent out to talk to the men.The last ofthese conversations took place in the latter part of June.In the meantime, as conceded by the Respondent in its answer to the GeneralCounsel's complaint, the Respondent engaged in the following conduct:1.On about June 1, 1964, Respondent, by its agent, one Kannenberg,s met withthe employees and encouraged them to make known their "gripes."2.On or about June 22, Respondent, by its agent, Kannenberg, discussed with itsemployees their demands for improving wages, hours, and working conditions.3.On about June 29, 1964, Respondent granted individual wage increases, addi-tional vacation benefits, and group insurance benefits to its employees.B. The appropriate unitThe complaint alleges the appropriate unit to be as follows:All electricians andelectrician helpers employed by Respondent, exclusive of office clerical employees,guards, professional employees, and supervisors, as defined in the Act.Preliminarily it may be noted that: (1) Mock indicated to Fosdal at the May 26meeting that the Union sought to represent the Respondent's "electricians," 7 and(2) Fosdal never raised a question as to the appropriateness of the unit as a reasonfor refusing recognition and bargaining.At the hearing, however, the Respondenttook the position that three employees,whose status is discussed below, be includedin the unit.The General Counsel urges that they be excluded. Basically this pre-sents the question as to whether the unit should be comprised of a so-called mainte-nance and production unit or whether the unit should be confined to only thoseelectricians whom the Union seeks to represent.As indicated by the total number of employees (10, excluding the clericals),Respondent's shop is a small one.A part of its business includes the retailsellingof appliances at its store.Otherwise, its employees are engaged in electrical wiring,a Testimony of Fosdal.There is no substantial dispute as to what transpired at thismeeting.'Itmay be noted that Waukesha is located approximately 15 miles outside of Mil-waukeeThe Respondent is not a member of any contractor's association4Mock testified that he had the signed union authorization cards with him at this meet-ing but that Fosdal did not request to see them.s Zancanerosaid he made this call upon being apprised by Mock that he had obtainedcards from Respondent's employees but that he "was having difficulty trying to work outan agreement "6Respondent conceded at the hearing that Kannenberg acted as its agent in all mattersmaterial hereto.The only other identification of Kannenberg in the record is that he isa personal friend of Respondent employee Richard CrooksCrooks testified that he ar-ranged the meeting between the employees and Kannenberg7The undisputed testimony of Mock. 88DECISIONSOF NATIONALLABOR RELATIONS BOARDappliance repair work,refrigeration work, and, to a lesser degree, plumbing andwelding.Electrical repair work is done in the shop and on the customers'premises.Fosdal testified that approximately only 10 percent of the Respondent's electricalwiring is done in new homes, the balance being of an industrial nature, this includingthe rewiring of industrial machinery that has been moved.With respect to the seven employees whom the General Counsel claims should beconfined to the unit,it is unrefuted that they spend approximately 90 percent of theirtime in the performance of electrical work outside of the shop,the balance is spentin repair work in the shop.As to the three employees under dispute,the recordreflects the following:Lewis Neverman is the oldest employee in seniority and hasmore experience in electrical work than any of the others.While 10 percent of histime is spent in performing electrical work outside the shop, he spends the balanceof his time in the performance of electrical repair work inside the shop.He alsowaits on customers who come in for electrical wiring, but he is hourly paid as are allthe other employees.Thomas Fardy is as qualified an electrician as any of theothers whom the Union seeks to represent.However, his time is equally dividedbetween electrical work and refrigeration work. James Casamassa was hired inFebruary1964 as a helper.In the past,most of his time has been spent in the shopin the performance of stock and cleanup work.However, more recently he hasgone out with the electricians and gives them such assistance as they direct.Whilenot qualified to do electrical work, Fosdal testified that Casamassa is receiving in-formal training along this line.In view of the foregoing,I am persuaded that the only appropriate unit in thissituation is that of a basic production and maintenance unit. I so find.On the basisof the record,ithardly can be contended that the electricians here constitute a true,skilled craft unit.Not only is it apparent that these employees have never undergoneany apprenticeship training,but the record reveals that none of them so much ashold an electrician's license.On the other hand, it is apparent that all of the employees here under considera-tion are hourly paid and are subject to the same supervision,hours, and workingconditions.The fact thatthere is some degree of difference as to hours spent insideor outside the shop, or that one of the employees spends some of his time on refrig-eration work,isno basis for the exclusions sought by the General Counsel.Further,it is a statutory mandate that the extent of organization shall not be controlling.8Accordingly,I find that the appropriate unit is as follows: All production and main-tenance employees,excluding office clerical employees,guards professional employ-ees, and supervisors,as definedin the Act .9C. The validity of the union authorization cards; majority statusAs previously noted, 7 of the 10 employees in the appropriate bargaining unitsigned union authorization cards on April 26.The Respondent challenges the valid-ity ofthese cards,particularly those signed by employees Robert Granger and OwenAnderson,on the ground that these employees were led to believe that the only pur-pose of the designations was to obtain an election.The cards in question state ontheir face in pertinent part as follows:IWANT AN NLRB ELECTION NOW: AUTHORIZATIONFOR REPRESENTATIONI authorize the International Brotherhood of Electrical Workers, to representme in collective bargaining with my employer.As indicated,the first sentence with reference to the election was set forth in boldtype,while that immediately below pertaining to bargaining directly with theEmployer was in small print.It is undisputed that five of the employees met with Mock during the first part ofthe evening and that each of them signed an authorization card at this time.Withrespect to what he told these employees concerning the purpose of the cards, Mock,who impressed me as a reliable witness, credibly testified as follows:"I told themthat we would ask them to sign these cards authorizing us to represent them and that8Section 9(a) (5).9The inclusion of the three employees in question is an insubstantial variance from theunit requested and does not materially affect the composition of the unit.United ButchersAbattoir, Inc,123 NLRB 946;Delight Bakery,Inc,145 NLRB 893;Sabine Vending Co.,Inc., Division of United Servomation Corporation,147 NLRB 1010. FOSDAL ELECTRIC89we would originally seek to negotiate a contract with Mr. Fosdal; and if he was notwilling to negotiate a contract, in view of the fact that we have a majority of theemployees represented by the signed cards, that we could then ask for an NLRBelection."Mock's testimony as aforesaid was substantially corroborated by employ-eesWarren Mulkey and Paul Strong, both of whom were present at this time. Thus,Mulkey testified that Mock told the employees that, "It [the card] was to be used asan indication of interest to request a National Labor Relations Board election. Itwas to be used as evidence of the men's interest to possibly settle withoutan electionthat a contract could be settled or an agreement could be reached without anelection, but as to the order of the activities, I don't recall that he ever stated whichorder they would go in." Strong testified, "He [Mock] told us that the cards repre-sented giving the union the authorization to bargain with us . . ." and further, "Hedid say that if we signed the cards, he would goand seeMr. Fosdal aboutsigninga contract . . . or . . . we could wait for a National Labor Relations Board hearingand vote ...."Employees Owen Anderson and Robert Granger arrived late and were not presentat the meeting described above.By the time they did arrive, Mock and the fiveemployees had repaired to a bar located in the same union hall.With the fiveemployees seated at the bar, Mock, Anderson, and Granger seated themselves at atable located a few feet from the bar.As indicated, Anderson and Mock signedcards at this time.With reference to the discussion which ensued prior to their sign-ing,Anderson testified: "Mr. Mock-just a short resume of what he said went onat the meeting previously and told us that the boys had signed some cards, and heshowed us a card and he wantedus to signthe card, too.And he explained to usafter some discussion that this card was entirely for to go and ask foran election,that it was a form card, and that bargaining-as far as wages and hours, there was-Mock said about bargaining for wages and hours-it was to go for an election, the wayI understood it at the time."Further, Anderson added, "And his (Mock's) answerwas that he could go to Mr. Fosdal and requestan election... go to the Board andrequest an election."Granger testified as follows-"[We] was told whatwent on inthe meeting about wages and all the different things that the Union would pay, anditwas discussed.And then we were asked to sign the card. And Owen and myselfinquired about what that card meant, and we-were told that all it meant was givingthe National Labor Relations Board permission to hold an election at Fosdal Electric,and those were Mock's own words."Concerning his discussion with these twoemployees,Mock testified as follows: "I told them.these cards were merelygiving its authorization to represent them in collective bargaining and that we hadthe signed authorization cards from the other employees that were present and thatwith their signatures we could have a majority of the electricians in there, and thenwe could go to Mr. Fosdal and tryto negotiatean agreement; and failing that, wecould seek an election."Upon my observation of the witnesses, and whatever thepresent recollections of Anderson and Granger, I credit the testimony of Mock tothe effect that he told these employees that the cards could be used for a dual purpose;i.e., that the cards authorized the Union to bargain with the employer on the employ-ees' behalf or that they could be submitted to the Board for the purpose of obtainingan election.Accordingly, I find that the Union did not misrepresent the purpose ofthe cards when it obtained these signatures.Moreover, and aside from what I havefound to be the oralrepresentationto these employees, it is equally significant thatboth Anderson and Granger conceded having read the card before signing.Eachcard contained on its facean unambiguousauthorization to bargain on behalf of theUnion 10As the Board has held, this initself is anadditionalreasonfor finding thatthe Union did not misrepresent to the employees the effectsof signingthe union cards.Anthony O. Grimaldi, d/b/a Superior Rambler,150 NLRB 1264.11In sum, I find thatas ofApril 26, 1964, the Union, through its demonstrated validmajority of 7 of the 10 employees in the appropriatebargaining unit,was the exclu-1° It is clear that Anderson and Granger read this portion of the card, the smaller printnotwithstanding.Indeed, when Anderson was handed the card on cross-examination andasked to read the secondline(that pertaining to bargaining), Anderson responded, "Iknow what it says. I don't have to read it to myself." Each of these employees, it maybe noted, completed 1 year of college education.ll See alsoCumberland Shoe Corporation,144 NLRB 1268, andIndiana Rayon Corpora-tion,151 NLRB 130.N.L R.B. v. Harold W. Koehler, et al., Partners, d/b/a Koehler'sWholesaleRestaurant Supply,328 F. 2d 777 (C.A. 7), cited by the Respondent, is factuallydistinguishable from the instant case. 90DECISIONSOF NATIONALLABOR RELATIONS BOARDsive representative of the employees in the said unit for purposes of collective bar-gaining within the meaning of Section 9(a) of the Act.12D. ConclusionsThe law is well established that an employer may in good faith insist upon a Boardelection as proof of a Union's majority, but that it unlawfully refuses to bargain ifits insistence on such election is motivated not by any bona fide doubt as to a Union'smajority but rather by the rejection of the collective-bargaining principle or by adesire to gain time within which to undermine the Union.13In the instant situation, it is quite possible that, absent other circumstances, Fosdalwould have been within his rights in demanding an election when first broached byMock on May 26 But here the Respondent was not content to stand upon any suchright it may have had at that time.Rather, this is the classical situation where theRespondent, confronted with a request to bargain, immediately engaged in a courseof conduct which quite obviously was designed to undermine the Union's majoritystatus.Thus, and as previously noted, the Respondent met with its employees onJune 1 and again on June 22 and on each of these occasions encouraged its employeestomake known their "gripes" and discussed with them their demands for improvedwages, hours, and working conditions.14All this culminated when on June 29 theRespondent, in manifest disregard of Section 8(a)(1) of the Act, announced andgranted to its employees individual wage increases, an extra week of paid vacation,and added insurance benefits. I have little difficulty in concluding that by the fore-going conduct the Respondent conclusively demonstrated that its refusal to bargainwith the Union on and after May 26, 1964, was not the result of a good-faith doubt ofthe Union's majority, but was in order to gain time to destroy that majority.Accord-ingly, I find that the Union having demonstrated its majority, the Respondent byrefusing to recognize-or bargain with it violated Section 8(a)(1) and (5) of the Act.I further find that by dealing directly with the employees concerning their wages,hours, and working conditions, and by unilaterally granting its employees economicbenefits, the Respondent acted in derogation of the Union's status as statutory bar-gaining representative, and, therefore, further violated Section 8(a)(5) and (1) ofthe Act.N. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, which have been foundto constitute unfair labor practices occurring in connection with the operations ofRespondent described in section 1, above, have a close, intimate, and substantial rela-tion to trade, traffic, and commerceamongthe several States, and tend to lead tolabor disputes burdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent engaged in certain unfair labor practices withinthe meaning of Section 8(a)(1) and (5) of the Act, it will be recommended that theRespondent cease and desist therefrom and take certain affirmative action designedto effectuate the policies of the Act.Having found that Respondent has unlawfully refused to bargain with the Unionas the representative of its employees in an appropriate unit, it will be recommendedthat Respondent, upon request, bargain with the Union, and, in the event an under-standing is reached, embody such understanding in a signed agreement.CONCLUSIONS OF LAW1.The Employeris anemployer withinthe meaning of Section2(2) of the Actand is engaged in commerce within the meaning of Section2(6) and (7) of the Act.12 Contrary to Respondent's assertion I find that Mock made a proper hargainine requestupon the Respondent during the course of hic meeting with Fosdal on May 26Of course,the Respondent was not obligated to sign or accept the standard contract which Mocksubmitted during this meeting18Joy SilkMills,Inc,85 NLRB 1263, enfd 185 F 2d 732 (CAD C), cert denied 341U.S. 914.See alsoSnow and Sons,134 NLRB 709, andCumberland Shoe Corporation,supra.14I regard It as Immaterial that employee Richard Crooks made arrangements for theJune 1 meetingwith Respondent's agent, KannenbergThe record does not reflect thecircumstancesof the June 22 meeting. FOSDAL ELECTRIC912.ElectricalWorkers Union No. 494, International Brotherhood of ElectricalWorkers, AFL-CIO, is a labor organization within the meaning of Section 2(5) ofthe Act.3.All production and maintenance employees of the Respondent, excluding officeclerical employees, guards, professional employees, and supervisors, as defined in theAct, constitute a unit appropriate for the purpose of collective bargaining within themeaningof the Act.4.At all times since May 26, 1964, the above labor organization has been, andnow is, the exclusive representative of all the employees in the appropriate unit, forthe purpose of collective bargaining within the meaning of Section 9(a) of the Act.5.By refusing on May 26, 1964, and thereafter, to bargain with the above labororganization, by dealing directly with its employees on June 1 and 22, 1964, con-cerning terms and conditions of employment, and by unilaterally granting its employ-ees economic benefits on June 29, 1964, the Respondent has engagedin and isengaging in unfair labor practices within themeaningof Section 8(a)(5) and (1)of the Act.6.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record in this case, and pursuant to Section 10(c) of the National LaborRelations Act, as amended, I recommend that Fritchof A. Fosdal and Adeline M.Fosdal, d/b/a Fosdal Electric, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to recognize and bargain collectively with Electrical Workers UnionNo. 494, International Brotherhood of Electrical Workers, AFL-CIO, as the exclu-sive bargaining representative of all the production and maintenance employees,excluding office clerical employees, guards, professional employees, and supervisors,as defined in the Act.(b)Changing any term or condition of employment without first affording theabove-named Union a reasonable opportunity to bargain with respect thereto.(c) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of their right to self-organization, to form labor organiza-tions, to join or assist the above-named Union or any other labor organization, tobargain collectively through representatives of their own choosing,and to engage inother concerted activities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any and all such activities.2.Take the following affirmative action which it is found will effectuate the poli-cies of the Act:(a)Upon request, bargain collectively with the above-named Union as the exclu-sive representative of all its employees in the aforesaid unit, and, if an understandingis reached, embody such understanding in a signed agreement.(b) Post at its place of business in Waukesha, Wisconsin, copies of the attachednotice marked "Appendix." 15Copies of said notice, to be furnished by the RegionalDirector for Region 30, shall, after having been duly signed by the Respondent'srepresentative, be posted by Respondent immediately upon receipt thereof, and bemaintained by it for a period of 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to ensure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 30, in writing, within 20 days fromthe date of the receipt of this Decision, what steps it has taken to comply herewith.16I also recommend that, unless on or before 20 days from the date of receipt of thisDecision and Recommended Order the Respondent notify the said Regional Director,15 In the event that this Recommended Order is adopted by the Board, the words "a De-cision and Order" shall be substituted for the words "the Recommended Order of a TrialExaminer" In the notice. In the further event that the Board's Order be enforced by a de-cree of a United States Court of Appeals, the words "a Decree of the United States Courtof Appeals, Enforcing an Order" shall be substituted for the words "a Decision and Order ""In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith." 92DECISIONSOF NATIONALLABOR RELATIONS BOARDin writing,thatitwillcomplywith the foregoing recommendations,theNationalLaborRelations Board issue an order requiring the Respondent to take the actionaforesaid.APPENDIXNOTICETO ALLEMPLOYEESPursuant to the RecommendedOrder of a TrialExaminer of theNational LaborRelations Board,and in order to effectuate the policiesof the National Labor Rela-tionsAct, as amended, we herebynotify you that:WE WILLNOT refuse to recognize ElectricalWorkers Union No. 494, Inter-nationalBrotherhoodof ElectricalWorkers, AFL-CIO,as the exclusive repre-sentative of the employees in the appropriate bargainingunit described below.WE WILL NOTchange any terms or conditions of employment without firstgivingthe above-named labor organization a reasonableopportunityto bargainwith us concerning any proposed change.WE WILLNOT engage in individual bargainingwiththe employees in deroga-tion of the exclusive bargaining status ofthe Union.WE WILL NOT in any like orrelated manner interferewith,restrain,or coerceemployees in the exerciseof theright to self-organization,to form labor organi-zations, to join or assistthe above-namedor any otherlabor organization, tobargaincollectively throughrepresentativesof their ownchoosing,and to engagein any other concerted activities for the purpose of collective bargaining or othermutual aid or protection,or to refrain from any and all such activities.WE WILL,upon request, bargaincollectively with the above-named Union asthe exclusive bargaining representative of all employees in the bargaining unitwithrespect to rates of pay, wages, hours of employment,and other conditionsof employment,and, if an understanding is reached,embody suchunderstandingin a signed agreement.The appropriatebargaining unit is:All production and maintenance employees,excluding office clericalemployees,guards, professional employees,and supervisors,as defined inthe Act.All ouremployees are free to become or remain,or to refrain from becoming orremaining,membersof the above-namedUnion,or any other labor organization,except to the extentthat this right maybe affectedby anagreement in conformitywithSection 8(a) (3) of the Act, as amended.FRITCHOFA. FOSDALand ADELINE M. FOSDAL,d/b/a FOSDAL ELECTRIC,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutivedays from thedate of posting,and must not be altered,defaced, or coveredby anyother material.Employees may communicatedirectly withthe Board's Regional Office, SecondFloor, Commerce Building, 744 North FourthStreet,Milwaukee,Wisconsin, Tele-phone No. 272-8600,Extension 3860,if theyhave any question concerning thisnotice or compliance with its provisions.Challenge Cook Brothers of Ohio, Inc.andInternational Unionof District 50, United Mine Workers of America.Case No.8-CA-3608.Jenne 18,1965DECISION AND ORDEROn April 6, 1965, Trial Examiner A. Bruce Hunt issued his Deci-sion in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices153NLRB No. 18.